311 F.2d 227
PHILLIPS PETROLEUM COMPANYv.FEDERAL POWER COMMISSION.
No. 7022.
United States Court of Appeals Tenth Circuit.
September 13, 1962.

On Petition to Review an Order of the Federal Power Commission.
Lloyd G. Minter, Kenneth Heady and John R. Rebman, Bartlesville, Okl., for petitioner.
Richard A. Solomon, Gen. Counsel, Howard E. Wahrenbrock, Solicitor, and Josephine H. Klein, Atty., Federal Power Commission, Washington, D. C., for respondent.
Before PHILLIPS, PICKETT and HILL, Circuit Judges.
PER CURIAM.


1
Proceeding transferred September 13, 1962, to United States Court of Appeals for the District of Columbia Circuit.